Exhibit 10.1

PATENT BROKER AGREEMENT

This Patent Broker Agreement (this “Agreement”) is made and entered into as of
October 30, 2009 (“Effective Date”) by and between IPotential, LLC, with a
business office at 1400 Fashion Island Blvd., Suite 601, San Mateo, CA 94404
(hereafter “IPotential”), and Entorian Technologies, Inc. with an address at
4030 W. Braker Lane, Building 2-100, Austin, TX 78759 (hereafter “Patent
Owner”). Patent Owner desires to sell or otherwise dispose of a number of
patents and patent applications as listed in Attachment A (the “Patents”), and
wishes to engage IPotential to arrange for such disposition according to the
terms of this Agreement.

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1. Engagement. Patent Owner hereby engages IPotential as its exclusive
representative in conjunction with the sale or other commercial disposition
(collectively “Disposition”) of any or all of the Patents to a third party or
parties. IPotential will act as Patent Owner’s representative for a period of
twelve (12) months following the Effective Date (the “Term”).

 

2. IPotential’s Performance.

 

  (a) IPotential will use its reasonable and diligent efforts to market and
dispose of the Patents. IPotential will regularly inform the Patent Owner
Contact as to its progress in this effort.

 

  (b) As part of its marketing efforts hereunder, IPotential will prepare
marketing materials and other materials (“Marketing Materials”) that it
reasonably believes (based on its experience marketing and selling patents) will
assist in marketing and selling the Patents. IPotential will retain ownership of
the Marketing Materials.

 

  (c) IPotential will bear the costs and expenses of preparing the Marketing
Materials.

 

  (d) IPotential will solicit bids for the Disposition of the Patents from
interested potential purchasers and will keep Patent Owner fully informed of its
efforts and developments with respect to any bids received.

 

  (e) Notwithstanding the foregoing, IPotential agrees not to solicit, approach
or disclose information regarding the Patents or the fact that they are for sale
or other disposition to SMART Modular Technologies, Inc., Samsung Electronics
Co., Ltd., Samsung Semiconductor, Inc. or their affiliated entities without
Patent Owner’s prior written consent.

 

3. Patent Owner’s Performance. During the Term:

 

  (a) Patent Owner will identify a primary contact through which it will
communicate with IPotential (“Patent Owner Contact”).

 

  (b) Patent Owner will provide reasonable support to IPotential as IPotential
carries out its efforts on Patent Owner’s behalf under this Agreement. This
support includes, among other things, providing the information and files listed
in Attachment B and providing technical support to assist in evaluating products
and markets for which the Patents may be relevant.

 

1



--------------------------------------------------------------------------------

  (c) Patent Owner has the sole and exclusive right to make all final decisions
as to transactions regarding the Patents and expenses incurred in the process of
the Disposition of the Patents. IPotential has no authority to bind Patent Owner
in any way without Patent Owner’s express prior consent.

 

  (d) Patent Owner will timely forward to IPotential contact and other relevant
background information for any party that prior to the Term had communicated, or
during the Term does communicate with Patent Owner regarding any Disposition of
any of the Patents. Patent Owner will ensure that, during the Term, IPotential
participates in any communication between Patent Owner and any such party.

 

  (e) Patent owner will pay all maintenance fees and take all other actions
reasonably necessary to (i) maintain the Patents in force; and (ii) avoid
diminishing the value of the Patents, including without limitation avoiding
granting licenses to or encumbrances on the Patents. Notwithstanding the
foregoing, Patent Owner is reviewing its current patent applications and may
terminate some of these applications. It will promptly inform IPotential of any
decisions regarding termination.

 

4. Compensation. For IPotential’s services, Patent Owner will pay IPotential as
follows.

 

  (a) Patent Owner will pay IPotential an engagement fee of Zero United States
Dollars (US$0) upon execution of this Agreement.

 

  (b) Patent Owner will pay IPotential a commission based upon the Gross Revenue
(as defined in Section 4(c) derived from the Disposition of any or all of the
Patents as follows.

 

  •  

The commission is Twenty Five percent (25%) of Gross Revenue, except with
respect to SMART Modular Technologies, Inc., Samsung Electronics Co., Ltd.,
Samsung Semiconductor, Inc. or their affiliated entities, in which case the
commission is Fifteen percent of Gross Revenue (15%).

 

  (c)

Patent Owner will pay IPotential the above commission(s) within five
(5) business day following Patent Owner’s receipt of each applicable portion of
Gross Revenue. For purposes of this Agreement, “Gross Revenue” means the total
of all compensation in any form including cash and/or securities paid to or for
the benefit of Patent Owner at any time in a Disposition of any of the Patents
consummated with (i) any third party during the Term of this Agreement; and/or
(ii) any third party with whom IPotential, Patent Owner or any agent or
representative of Patent Owner had any contact regarding any of the Patents, if
such consummation occurs no later than one hundred and eighty (180) days
following the expiration of the Term. Gross Revenue excludes royalties received
by Patent Owner under licenses set forth in Attachment B. Until at least one
(1) year after Patent Owner has received all

 

2



--------------------------------------------------------------------------------

 

Gross Revenue relevant to determining its payments to IPotential, Patent Owner
will keep reasonable books and records (“Disposition Records”) recording all
Dispositions of the Patents, the Gross Revenue received for these Dispositions,
and the amount of commission paid to IPotential based on such received value. No
more than once per year, IPotential shall have the right to have an auditor
reasonably acceptable to Patent Owner review the Disposition Records covering
any period for which Patent Owner is required to keep these records, provided
that no period may be audited more than once. Patent Owner will provide all
reasonable cooperation to the auditor during any such audit, including without
limitation providing access to the Disposition Records during regular business
hours. If an audit reveals that Patent Owner has underpaid IPotential, Patent
Owner will promptly correct such underpayment and will pay interest as set forth
in Section 12 on the underpaid amount calculated from the date on which such
amount should originally have been paid.

 

  (d) If Patent Owner consummates a Disposition of any of the Patents in which
Patent Owner will receive or otherwise benefit from any deferred compensation,
including without limitation receiving a portion of the proceeds generated by
asserting or licensing any of the Patents, Patent Owner will include in its
Disposition agreement an obligation for each party providing any such deferred
compensation to furnish the same financial reports to IPotential as are supplied
to Patent Owner for purposes of tracking and reporting such deferred
compensation.

 

  (e) For purposes of this Agreement, “Reserve” means one million United States
dollars (US$2,000,000.00).

If any of the bids presented to Patent Owner pursuant to Section 2(d) are bona
fide, good faith offers that provide for a payment to Patent Owner upon the
close of the Disposition of any of the Patents, and such payment is in excess of
the Reserve, and Patent Owner does not close the associated Disposition for any
reasons other than (i) the bidder’s failure to close the Disposition on the
terms of its bid; or (ii) the bidder’s insistence on additional terms that are
not reasonable for similar types of Dispositions involving sellers in a similar
situation to Patent Owner, then within five (5) business days of the expiration
or termination of the Term, Patent Owner will reimburse IPotential for
IPotential’s reasonable documented expenses (including time spent at
IPotential’s then current standard hourly rates) incurred in connection with
this engagement, not to exceed one hundred thousand United States Dollars
(US$100,000.00).

If after making a payment under this Section 4(e), Patent Owner consummates any
Disposition of any of the Patents for which IPotential is due a commission
pursuant to Section 4(b), then, Patent Owner may subtract from the amount owed
pursuant to Section 4(b) any amounts paid under this Section 4(e).

 

3



--------------------------------------------------------------------------------

  (f) Patent Owner agrees that the close of any agreement to Dispose of any of
the Patents shall be through an escrow established and managed by an escrow
agent reasonably acceptable to IPotential (“Escrow Agent”). As part of that
escrow, (1) the assignments to, licenses to, or other documents conferring
rights upon or benefits to the purchaser of such rights (collectively, the
“Assignment Documents”); and (2) any payments made to or for the benefit of
Patent Owner for any such Disposition shall be placed in escrow with Escrow
Agent. Upon a successful close of any such Disposition, Escrow Agent will convey
the Assignment Documents to the purchaser and disburse amounts due to Patent
Owner, IPotential and any third parties, all as provided under this Agreement
and the patent purchase agreements under which any Patents are Disposed.

 

5. Term and Termination.

 

  (a) At the expiration of the initial Term or any subsequent extension of the
Term, Patent Owner can request to extend the Term for an additional period of
not less than three (3) months by so notifying IPotential and upon IPotential’s
consent (not to be unreasonably withheld) the Term shall be so extended. If
Patent Owner does not opt to extend the Term, then this Agreement will expire at
the end of the Term. Immediately upon expiration of the Term, each party will
destroy (and confirm to the other party the destruction) or return to the other
all of the other party’s Confidential Information.

 

  (b) A party may terminate this Agreement upon written notice to the other
party if such other party materially breaches this Agreement and fails to cure
such breach within thirty (30) days after receiving written notice of such
breach, and the breach is continuing at the time of termination.

 

  (c) All payment obligations arising under Section 4 will survive any
expiration or termination of this Agreement. In addition, the following Sections
of this Agreement will survive any expiration or termination of this Agreement,
5(c), 6, 9, 10, 11, and 12.

 

  (d) Patent Owner may, in its sole discretion, may make a one-time payment to
IPotential of One Hundred Thousand ($100,000). Upon receipt by IPotential of
this payment, this Agreement shall automatically terminate, but Section 5(c)
shall continue to apply, and Patent Owner shall pay IPotential a commission as
specified in Section 4 on any the Disposition of any or all of the Patents
consummated within 1 year of the termination.

 

6.

Confidential Information. Except as required by applicable law or regulation or
pursuant to an order or subpoena issued by a court or other government body of
competent jurisdiction, IPotential shall keep confidential all non-public
information provided to it by Patent Owner, and shall not disclose such
information to any third party, other than (i) its employees and advisors as
IPotential determines have a need to know and that are bound by confidentiality
agreements at least as restrictive as the provisions set forth herein and
(ii) potential buyers that execute a customary confidentiality agreement. Except
as required by applicable law or regulation or pursuant

 

4



--------------------------------------------------------------------------------

 

to an order or subpoena issued by a court or other government body of competent
jurisdiction, Patent Owner shall keep confidential all non-public materials
supplied to it by IPotential, including without limitation all marketing and
analysis materials for the Patents supplied by IPotential, other than
information in Patent Owner’s possession or knowledge that Patent Owner acquired
independently of IPotential, or information independently developed by Patent
Owner, and Patent Owner shall not disclose such information to any third party,
other than its employees and advisors Patent Owner determines have a need to
know and that are bound by confidentiality agreements at least as restrictive as
the provisions set forth herein. IPotential acknowledges that Entorian’s parent
company, Entorian Technologies Inc., is publicly traded and that Entorian may be
required to publicly disclose this Agreement, as well as certain terms of the
Agreement.

 

7. Expenses. Unless otherwise agreed to in writing, IPotential will pay all its
expenses involved in the marketing and Disposition of the Patents. Patent Owner
will pay all its expenses involved in the marketing and Disposition of the
Patents including its attorneys fees, fees agreed to between Patent Owner and
any parties acquiring an interest in the Patents, costs associated with the
transfer of the patent files, patent maintenance fees, and other expenses
involved in the Disposition of the Patents, such as travel expenses and/or
attorney fees incurred in the negotiation of Disposition.

 

8. Representations and Warranties. Patent Owner represents and warrants to
IPotential that:

 

  (a) Patent Owner enters into this agreement with the desire and authority to
sell or license the Patents for due consideration at the market price, which is
at a minimum the Reserve Price.

 

  (b) Patent Owner has the right and power to enter into and perform this
Agreement.

 

  (c) To Patent Owner’s knowledge, the status of the Patents as identified on
Attachment A and the information provided as identified in Attachment B is true
and correct.

 

  (d) Unless otherwise noted, Patent Owner is the sole owner and assignee on the
Patents and there are no known issues with the chain of title such as liens,
security interests, or other claims to ownership of the Patents by any third
party. During the Term, Patent Owner shall maintain ownership of the Patents,
and shall not sell, assign, transfer, license, encumber, grant any rights to, or
otherwise dispose of the Patents, without IPotential’s consent, except that
Patent Owner may terminate some pending patent applications, as set forth in
Section 3(e).

 

  (e) Except as identified in Attachment B, the Patents are not subject to any
licenses or other encumbrances, nor are there any known restrictions or
limitations on how the Patents may be asserted or enforced.

 

5



--------------------------------------------------------------------------------

9. No Third Party Beneficiaries. This Agreement is entered into for the sole
benefit of IPotential and Patent Owner and no other parties are intended to be
direct or incidental beneficiaries of this Agreement and no third party shall
have any right in, under or to this Agreement.

 

10. No Legal Services. Patent Owner understands and acknowledges that IPotential
is not a law firm, it does not and will not perform legal services for Patent
Owner, and its services should not be used as a substitute for, a replacement of
or relied upon as the work of lawyers or a law firm. Patent Owner understands
that some intellectual property related services may require IPotential or its
contractors to review patents and other documents in order to render
IPotential’s services, but IPotential will not be doing that review as lawyers
or providing legal advice or opinions. IPotential will, at Patent Owner’s
request and direction, work with lawyers the Patent Owner designates.

 

11. Limitation of Liability. PATENT OWNER’S LIABILITY ARISING OUT OF THIS
AGREEMENT SHALL BE LIMITED TO THE COMPENSATION PAID TO IPOTENTIAL IN ACCORDANCE
WITH SECTION 4. IPOTENTIAL’S LIABILITY ARISING UNDER THIS AGREEMENT SHALL BE
LIMITED TO THE AMOUNTS PAID BY PATENT OWNER TO IPOTENTIAL WITH REGARD TO THE
PROVISION OF THE SPECIFIC SERVICES THAT GAVE RISE TO THE CLAIM OF LIABILITY, BUT
IN NO EVENT WILL SUCH LIABILITY EXCEED THE TOTAL AMOUNT PAID TO IPOTENTIAL
PURSUANT TO SECTION 4. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT OR SPECIAL DAMAGES, HOWEVER CAUSED, WHETHER
UNDER THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, EVEN IF
PATENT OWNER AND/OR IPOTENTIAL HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING THE FAILURE OF THE
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

12.

Miscellaneous. This Agreement represents the entire agreement between the
parties relating to the subject matter hereof and replaces any prior agreements
or understandings. No waiver or modification of the Agreement shall be valid
unless in writing signed by each party. Each party is an independent contractor,
this Agreement will not establish any relationship of partnership, joint
venture, employment, franchise or agency between IPotential and Patent Owner,
and neither IPotential nor Patent Owner will have the power to bind the other or
incur obligations on the other’s behalf without the other’s separate and
specific prior written consent. Neither party is responsible for failure to
fulfill any obligations due to causes beyond its control, except that in no
event will this provision affect Patent Owner’s obligation to make timely
payments due under this Agreement. Failure by either party to enforce any
provision of this Agreement will not be deemed a waiver of future enforcement of
that or any other provision. If any provision in this Agreement is determined in
any proceeding binding upon the parties to be invalid or unenforceable, that
provision will be deemed severed from the remainder of the Agreement, and the
remaining provisions of the Agreement will continue in full force and effect.
This Agreement is governed by the laws of the State of California without
reference to conflict of laws principles. The terms and conditions of this
Agreement shall bind and inure to each party’s successors and assigns, provided
that IPotential may not assign this Agreement without Patent Owner’s written
consent. All payments due hereunder will

 

6



--------------------------------------------------------------------------------

 

bear interest at the lower of (a) the highest rate allowed by law, and (b) one
percent (1%) per month from the day due until the day paid. All legal notices
required hereunder shall be in writing sent to the chief executive officer of
the other party at the address listed for such party on the first page of this
Agreement, and such notices shall be deemed served when received by addressee
or, if delivery is not accomplished by reason of some fault of the addressee,
when tendered for delivery. This Agreement may be signed in counterparts and by
facsimile, each of which will constitute an original.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

IPotential, LLC     Patent Owner By   /s/ Joe Chernesky     By   /s/ Stephanie
Lucie Name:   Joe Chernesky     Name:   Stephanie Lucie Title:   President and
COO     Title:   SVP, General Counsel Date:   October 30, 2009     Date:  
October 30, 2009

 

7